180 F.2d 1023
85 U.S.P.Q. 334
APEX BROACH COMPANY, Appellant,v.William SHOTEY, Appellee.
No. 10954.
United States Court of Appeals, Sixth Circuit.
March 27, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Theodore Levin, Judge.
Francis D. Hardesty, Detroit, Mich., for appellant.
Samuel Weisman, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and SIMONS and MARTIN, Circuit Judges.
PER CURIAM.


1
This cause was heard upon the transcript of record, briefs and arguments of counsel, and the court being of the opinion that there is no reversible error in the record,


2
It is ordered, adjudged and decreed that the judgment appealed from and entered in the District Court on April 19, 1949, 83 F.Supp. 807, be and the same is in all things affirmed upon the grounds and for the reasons set forth in the opinion of the District Court found at page 196, Vol.  I of the Transcript.